Exhibit 10.2
EXECUTION COPY
AMENDMENT NO. 4
TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          This Amendment No. 4 to Third Amended and Restated Receivables
Purchase Agreement (this “Amendment”) is entered into as of May 2, 2011, by and
among Energizer Receivables Funding Corporation, a Delaware corporation
(“Seller”), Energizer Battery, Inc., a Delaware corporation (“EBI”), as servicer
(in such capacity, the “Servicer”) Energizer Personal Care, LLC, a Delaware
limited liability company (“EPC”), as sub-servicer (in such capacity, the
“Sub-Servicer” and, together with Seller and Servicer, the “Seller Parties” and
each a “Seller Party”), Three Pillars Funding LLC (“Three Pillars”), as a
conduit and a committed purchaser (in such capacity, a “Committed Purchaser”),
Gotham Funding Corporation (“Gotham”), Victory Receivables Corporation (together
with Three Pillars and Gotham, the “Conduits” and each, a “Conduit”), The Bank
of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), as an agent (in such
capacity, an “Agent”), as a committed purchaser (in such capacity, a “Committed
Purchaser”) and as administrative agent for the Purchasers (as defined in the
Purchase Agreement (as defined below)) (in such capacity, the “Administrative
Agent”), and SunTrust Robinson Humphrey, Inc. (“STRH”), as an agent (in such
capacity, an “Agent”).
RECITALS
          The Seller Parties, the Conduits, BTMU and STRH entered into that
certain Third Amended and Restated Receivables Purchase Agreement, dated as of
May 4, 2009 (as amended, restated or otherwise modified from time to time and in
effect immediately prior to the date hereof, the “Purchase Agreement”).
          Each of the parties hereto now desires to amend the Purchase Agreement
upon the terms and subject to the conditions set forth herein. Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
set forth for such terms in (or by reference in) the Purchase Agreement.
          In consideration of the premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
          Section 1. Amendments to the Purchase Agreement. The Purchase
Agreement is hereby amended as follows:
          (a) Section 3.1 of the Purchase Agreement is hereby amended by
inserting the following new sentence at the end thereof:
Seller acknowledges and agrees that any Purchaser or Agent, or any Affiliate
thereof, may from time to time (but without any obligation) purchase and hold
for any period Commercial Paper issued by any Conduit for its own account,
regardless of any difference between (i) the equivalent interest rate for such
Conduit’s CP Costs and (ii) the applicable

 



--------------------------------------------------------------------------------



 



Discount Rate with respect to such Conduit’s Committed Purchaser, in each case
for any such applicable period.
          (b) Clauses (iii), (iv) and (v) of Section 9.1(f) of the Purchase
Agreement are hereby amended and restated in their entirety to read as follows:
(iii) any calendar month, the three month rolling average of the
Loss-to-Liquidation Ratio shall exceed 4.0%, (iv) any calendar month, the three
month rolling average of the Dilution Ratio shall exceed 28.0%, (v) [reserved],
and
          (c) Section 10.2 of the Purchase Agreement is hereby amended by adding
the following new paragraph at the end thereof:
     Without limiting the foregoing, if any Funding Source has or reasonably
anticipates having any claim for compensation from the Seller pursuant to this
Section 10.2 and having the facility provided for by such Funding Source rated
by a credit rating agency could reduce the amount of such compensation (in such
Funding Source’s reasonable discretion), such Funding Source shall provide
30 days’ prior written notice to the Seller (a “Rating Request”), which Rating
Request shall specify the basis for such claim, that such Funding Source or its
designee intends to request a rating of its related facility from a credit
rating agency that is mutually agreeable to such Funding Source, the
Administrative Agent and the Servicer (the agreement of the Servicer not to be
unreasonably withheld, conditioned or delayed). Each of the Seller and the
Servicer agree that it shall promptly (i) cooperate reasonably with such Funding
Source’s efforts to obtain and maintain such rating (including such efforts to
make a full and complete application for such rating), (ii) provide such credit
rating agency (either directly or through distribution to the Administrative
Agent or such Funding Source (with a copy to the Administrative Agent)), any
information requested by such credit rating agency reasonably necessary for the
purposes of its analysis of, or its providing or monitoring of such rating, and
(iii) comply with all requirements of the credit rating agency with respect to
such rating. The Seller shall pay all initial, ongoing and renewal fees payable
to such credit rating agency in connection with any such rating or the
monitoring thereof regardless of whether such rating is obtained. The Seller and
the Servicer shall also comply in all respects with Rule 17g-5 of the Securities
Exchange Act of 1934 in respect of such rating. Nothing in this paragraph shall
(A) preclude any Funding Source from demanding compensation from the Seller in
accordance with Article X or otherwise at any time and without regard to whether
any rating shall have been obtained, or (B) require any Funding Source to obtain
any rating on the related facility prior to demanding any such compensation from
the Seller.

2



--------------------------------------------------------------------------------



 



          (d) The last sentence of Section 14.5(b) of the Purchase Agreement is
hereby amended by inserting the phrase “(including, without limitation, as
contemplated by Rule 17g-5 of the Securities Exchange Act of 1934)” immediately
following the word “rule” therein.
          (e) The definition of “Aggregate Reserves” set forth in Exhibit I of
the Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
     “Aggregate Reserves” means, on any date of determination, the greater of:
(a) the sum of (i) the product of (A) the sum of the Loss Reserve Floor and the
Dilution Reserve Floor, multiplied by (B) the Net Receivables Balance as of the
close of business of the Servicer on such date, plus (ii) the Yield and Servicer
Reserve, and (b) the sum of the Loss Reserve, the Yield and Servicer Reserve,
and the Dilution Reserve.
          (f) The table set forth in the definition of “Concentration Limit” set
forth in Exhibit I of the Purchase Agreement is hereby amended by (i) changing
the percentage used to calculate the Special Concentration Limit for Wal-Mart
Stores, Inc. from “30%” to “35%” and (ii) adding the following new Special
Concentration Limit to the end of such table:

         
The Kroger Co.
  6% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.   A-2 by S&P and P-2 by Moody’s

          (g) The definition of “Credit Memo Horizon Ratio” set forth in
Exhibit I of the Purchase Agreement is hereby amended by deleting the period at
the end thereof and substituting the following proviso therefor:
; provided, however, that this definition and the calculation of the “Credit
Memo Horizon Ratio” may be modified (the “Credit Memo Horizon Ratio Adjustment”)
at any time as requested by the Administrative Agent with the consent of (or at
the direction of) all Purchasers based upon, or to better reflect the results
set forth in, any report or findings with respect to any audit of the Servicer
undertaken pursuant to Section 7.1(d) to the extent that such results (i) relate
to matters that could effect this definition or the components thereof
(including, without limitation, any change in the payment rates or defaults of
the Receivables, how quickly Credit Memos are issued with respect to the
Receivables or the terms of any Receivables) and (ii) are set forth in a notice
delivered to the Seller by the Administrative Agent at least thirty (30) days
prior to the implementation of such Credit Memo Horizon Ratio Adjustment at the
request of the Administrative Agent.
          (h) The definition of “Dilution Reserve” set forth in Exhibit I of the
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

3



--------------------------------------------------------------------------------



 



     “Dilution Reserve” means, on any date, an amount equal to the product of
(i) the sum of (A) the general ledger accrual balance of the Transferors divided
by the aggregate Outstanding Balance of all Receivables plus (B) the Credit Memo
Percentage multiplied by (ii) the Net Receivables Balance as of the close of
business of the Transferors on such date, provided that the Dilution Reserve
shall, at no time, be less than $0.00.
          (i) Clause (iii) of the definition of “Eligible Receivable” set forth
in Exhibit I of the Purchase Agreement is hereby amended by deleting the number
“90” therein and substituting the number “91” therefor.
          (j) The definitions of “Facility Termination Date” and “Liquidity
Termination Date” set forth in Exhibit I of the Purchase Agreement are each
hereby amended by deleting the date “May 2, 2011” therein and substituting the
date “May 2, 2014” therefor.
          (k) Clause (i) of the definition of “Loss Horizon Ratio” set forth in
Exhibit I of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:
(i) the sum of (A) the aggregate gross sales of the Transferors during the four
most recently ended calendar months, plus (B) one half of the aggregate gross
sales of the Transferors during the fifth most recently ended calendar month,
divided by
          (l) The definition of “Loss Percentage” set forth in Exhibit I of the
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
     “Loss Percentage” means, at any time, a percentage equal to the product of
(i) two, multiplied by (ii) the Loss Ratio, multiplied by (iii) the Loss Horizon
Ratio.
          (m) The first sentence of the definition of “Yield and Servicer
Reserve” set forth in Exhibit I of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “Yield and Servicer Reserve” means, on any date, an amount equal to the
product of (i) the sum of (A) (BTMU’s Prime Rate multiplied by ADSO Reserve)
divided by 360, and (B) (2.4% multiplied by ADSO Reserve) divided by 360,
multiplied by (ii) the Net Receivables Balance as of the close of business of
the Servicer on such date.
          (n) Exhibit I of the Purchase Agreement is hereby amended by adding
the following definitions, in each case as alphabetically appropriate:
     “Dilution Reserve Floor” means 20%.
     “Moody’s” means Moody’s Investor Service, Inc. and its successors.

4



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Group and its successors.
          (o) Exhibit II of the Purchase Agreement is hereby replaced in its
entirety with Exhibit A attached hereto.
          (p) Exhibit XIII of the Purchase Agreement is hereby replaced in its
entirety with Exhibit B attached hereto.
          Section 2. Conditions to Effectiveness of this Amendment. This
Amendment shall become effective upon the satisfaction of the conditions
precedent that each of the following clauses are satisfied in form and substance
satisfactory to the Administrative Agent and each Agent:
          (a) Amendment. The Administrative Agent and each Agent shall have
received, on or before the date hereof, executed counterparts of this Amendment,
duly executed by each of the parties hereto.
          (b) Fee Letter. The Administrative Agent and each Agent shall have
received, on or before the date hereof, executed counterparts of each Fee Letter
to which it is a party and which is entered into or amended or restated as of
the date hereof, in each case duly executed by each of the parties thereto.
          (c) Opinions. On or before the date hereof, the Administrative Agent
and each Agent shall have received one or more favorable corporate,
enforceability and related opinions of Bryan Cave LLP, counsel to each of the
Seller Parties and the Provider (collectively with the Seller Parties, the
“Energizer Entities”), each in form and substance satisfactory to the
Administrative Agent, its counsel, Mayer Brown LLP, and each Agent.
          (d) Organizational Documents and Secretary’s Certificates. On or
before the date hereof, the Administrative Agent and each Agent shall have
received each of the following:
(i) a copy of the Resolutions of the Board of Directors of each Energizer
Entity, certified by such Person’s respective Secretary, authorizing such
Person’s execution, delivery and performance of this Amendment, the Purchase
Agreement and the other Transaction Documents to which such Person is a party
(as amended);
(ii) good standing certificates dated as of a recent date for each Energizer
Entity issued by the Secretary of State of such Person’s State of incorporation
or formation, as applicable; and
(iii) a certificate of the Secretary of each Energizer Entity certifying:
(i) the names and signatures of the representatives authorized on such Person’s
behalf to execute this Amendment and any other documents to be delivered by such
Person in connection herewith or with any other Transaction Document and (ii) a
copy of such Person’s organizational documents (including all amendments
thereto).

5



--------------------------------------------------------------------------------



 



          (e) Representations and Warranties. As of the date hereof, both before
and after giving effect to this Amendment and any Fee Letter entered into or
amended or restated as of the date hereof, all of the representations and
warranties contained in the Purchase Agreement and in each other Transaction
Document, as applicable, shall be true and correct as though made on and as of
the date hereof (and by its execution hereof, each of the Energizer Entities
shall be deemed to have represented and warranted such). In addition, as of the
date hereof, both before and after giving effect to this Amendment and any Fee
Letter entered into or amended or restated as of the date hereof, each of the
Energizer Entities represents and warrants that this Amendment constitutes the
legal, valid and binding obligations of such Energizer Entity, enforceable
against such Person in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (f) No Amortization Event or Potential Amortization Event. As of the
date hereof, both before and after giving effect to this Amendment and any Fee
Letter entered into or amended or restated as of the date hereof, no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing (and by its execution hereof, each of Seller and EBI shall be deemed
to have represented and warranted such).
          (g) Payment of Fees. On or before the date hereof, Seller shall have
paid all fees required to be paid by it under any Transaction Document
(including any entered into or amended or restated as of the date hereof) in
accordance with the terms thereof.
          Section 3. Miscellaneous.
          (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to, or an
acknowledgement of, any amendment, waiver or modification of any other term or
condition of the Purchase Agreement or any other Transaction Document or of any
other instrument or agreement referred to therein or (ii) prejudice any right or
remedy which the Administrative Agent, any Agent or any Purchaser may now have
or may have in the future under or in connection with the Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Purchase Agreement to “this Agreement,” “herein,” “hereof’ and
words of like import and each reference in the other Transaction Documents to
the “Third Amended and Restated Receivables Purchase Agreement,” the
“Receivables Purchase Agreement” or the “Purchase Agreement” shall mean the
Purchase Agreement, as amended hereby. This Amendment shall be construed in
connection with and as part of the Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.
          (b) Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Purchase Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof.

6



--------------------------------------------------------------------------------



 



          (c) Costs, Fees and Expenses. Seller agrees to reimburse the
Administrative Agent, each Agent and each Committed Purchaser upon demand for
all of the Administrative Agent’s, such Agent’s and such Committed Purchaser’s
reasonable costs, fees and expenses incurred in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Administrative Agent, such Agent or such Committed
Purchaser).
          (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
          (e) Severability. Any provision contained in this Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
          (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
          (g) CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AMENDMENT, AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY AGENT OR ANY COMMITTED PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY COMMITTED
PURCHASER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY
COMMITTED PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AMENDMENT SHALL BE BROUGHT ONLY
IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK.
          (h) Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

7



--------------------------------------------------------------------------------



 



[Signature pages to follow]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized officers as of the
date hereof.

            ENERGIZER RECEIVABLES FUNDING
CORPORATION
      By:   /s/ William C. Fox         Name:   William C. Fox        Title:  
Vice President and Treasurer        ENERGIZER BATTERY, INC.
      By:   /s/ William C. Fox         Name:   William C. Fox        Title:  
Vice President and Treasurer        ENERGIZER PERSONAL CARE, LLC
      By:   /s/ William C. Fox         Name:   William C. Fox        Title:  
Vice President and Treasurer     

Energizer —
Amendment No. 4 to 3rd A&R RPA

S-1



--------------------------------------------------------------------------------



 



            THREE PILLARS FUNDING LLC
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President     

Energizer —
Amendment No. 4 to 3rd A&R RPA

S-2



--------------------------------------------------------------------------------



 



            GOTHAM FUNDING CORPORATION
      By:   /s/ David V. DeAngelis         Name:   David V. DeAngelis       
Title:   Vice President        VICTORY RECEIVABLES CORPORATION
      By:   /s/ David V. DeAngelis         Name:   David V. DeAngelis       
Title:   Vice President     

Energizer —
Amendment No. 4 to 3rd A&R RPA

S-3



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as Administrative Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:  
Managing Director        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as an Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:  
Managing Director        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Committed Purchaser
      By:   /s/ Thomas Danielson         Name:   Thomas Danielson       
Title:   Authorized Signatory     

Energizer —
Amendment No. 4 to 3rd A&R RPA

S-4



--------------------------------------------------------------------------------



 



            SUNTRUST ROBINSON HUMPHREY, INC.,
as an Agent
      By:   /s/ Emily Shields         Name:   Emily Shields        Title:   Vice
President     

Energizer —
Amendment No. 4 to 3rd A&R RPA

S-5



--------------------------------------------------------------------------------



 



            Consented to and reaffirming its
Obligations under (and as defined in) the
Performance Undertaking:


ENERGIZER HOLDINGS, INC.
      By:   /s/ William C. Fox         Name:   William C. Fox        Title:  
VP, Treasurer     

Energizer —
Amendment No. 4 to 3rd A&R RPA

S-6



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
The Bank of Tokyo-Mitsubishi UFJ. Ltd.,
New York Branch, as an Agent
1251 Avenue of the Americas
New York, New York 10020
SunTrust Robinson Humphrey, Inc.,
as an Agent
303 Peachtree Street NE
24th Floor, MC3950
Atlanta, Georgia 30308
With a copy to:
The Bank of Tokyo-Mitsubishi UFJ. Ltd.,
New York Branch, as an Administrative Agent
1251 Avenue of the Americas
New York, New York 10020
Re: PURCHASE NOTICE

Ladies and Gentlemen:

     Reference is hereby made to the Third Amended and Restated Receivables
Purchase Agreement, dated as of May 4, 2009 (as amended), by and among Energizer
Receivables Funding Corporation, a Delaware corporation (the “Seller”),
Energizer Battery, Inc., as Servicer, Energizer Personal Care, LLC, as
Sub-Servicer, the Committed Purchasers, Three Pillars Funding LLC, (“Three
Pillars”), Gotham Funding Corporation (“Gotham”), Victory Receivables
Corporation (“Victory”) (Three Pillars, Gotham and Victory each a “Conduit”),
SunTrust Robinson Humphrey, Inc., as an Agent, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as Administrative Agent and as an Agent (as amended,
restated and modified from time to time, the “Receivables Purchase Agreement”).
Capitalized terms used herein shall have the meanings assigned to such terms in
the Receivables Purchase Agreement.
     The Agents are hereby notified of the following proposed Incremental
Purchase:

         
Purchase Price:
    $  
 
       
Date of Incremental Purchase:
       

Exh. II-2



--------------------------------------------------------------------------------



 



     
Requested Discount Rate (if
applicable):
  [LIBO Rate] [Alternate Base Rate] [N/A]
 
   
Requested Tranche Period (if
applicable):
   

     Each Conduit Group’s respective aggregate Capital following such proposed
Incremental Purchase shall be as follows:

                              Prior Capital     Purchase Price     Capital  
Conduit Group   (a)     (b)     (a+b)  
Gotham and Victory
                       
Three Pillars
                       
Total
                       

     Please credit the Purchase Price in immediately available funds to our
Facility Account on the above-specified date of purchase to:
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )
     Please advise [Name] at telephone no ( ) if any Conduit will not be making
this purchase.
     In connection with the Incremental Purchase to be made on the above listed
“Date of Incremental Purchase” (the “Purchase Date”), the Seller hereby
certifies that the following statements are true on the date hereof, and will be
true on the Purchase Date (before and after giving effect to the proposed
Incremental Purchase):
     (i) the representations and warranties of each Seller Party set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Purchase Date as though made on and as of such date;
     (ii) no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;

Exh. II-3



--------------------------------------------------------------------------------



 



     (iii) the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and
     (iv) the amount of Aggregate Capital is $________ after giving effect to
the Incremental Purchase to be made on the Purchase Date.

            Very truly yours,


ENERGIZER RECEIVABLES FUNDING CORPORATION
      By:           Name:           Title:      

Exh. II-4



--------------------------------------------------------------------------------



 



         

EXHIBIT B
EXHIBIT XIII
FORM OF REDUCTION NOTICE
[Date]
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, as an Agent
1251 Avenue of the Americas
New York, New York 10020
SunTrust Robinson Humphrey, Inc.,
as an Agent
303 Peachtree Street NE
24th Floor, MC3950
Atlanta, Georgia 30308
With a copy to:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, as Administrative Agent
1251 Avenue of the Americas
New York, New York 10020
Re: REDUCTION NOTICE
Ladies and Gentlemen:
          Reference is hereby made to the Third Amended and Restated Receivables
Purchase Agreement, dated as of May 4, 2009 (as amended), by and among Energizer
Receivables Funding Corporation, a Delaware corporation (the “Seller”),
Energizer Battery, Inc., as Servicer, Energizer Personal Care, LLC, as
Sub-Servicer, the Committed Purchasers, Three Pillars Funding LLC, (“Three
Pillars”), Gotham Funding Corporation (“Gotham”), Victory Receivables
Corporation (“Victory”) (Three Pillars, Gotham and Victory each a “Conduit”),
SunTrust Robinson Humphrey, Inc., as an Agent, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as Administrative Agent and as an Agent (as amended,
restated and modified from time to time, the “Receivables Purchase Agreement”).
Capitalized terms used herein shall have the meanings assigned to such terms in
the Receivables Purchase Agreement.
     The Agents are hereby notified of the following proposed reduction of
Aggregate Capital from Collections:

     
Aggregate Reduction:
  $____________________

Exh. XIII-1



--------------------------------------------------------------------------------



 



     
Proposed Reduction Date:
   

     Each Conduit Group’s respective aggregate Capital following such proposed
reduction shall be as follows:

                              Prior Capital     Capital Reduction     Capital  
Conduit Group   (a)     (b)     (a-b)  
Gotham and Victory
                       
 
                       
Three Pillars
                       
 
                       
Total
                       

            Very truly yours,


ENERGIZER RECEIVABLES FUNDING
CORPORATION
      By:           Name:           Title:        

Exh. XIII-2